Citation Nr: 0707489	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-38 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the service-connected left knee disability, to include total 
evaluation for the one year period following total left knee 
revision in January 2004.

2.  The propriety of the reduction of the rating for the 
service-connected right patella dislocation mediocollateral 
tear and status post high tibial osteotomy from 50 percent to 
30 percent.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and October 2004 rating decisions 
issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at the RO in a hearing in September 2006.  



FINDINGS OF FACT

1.  The service-connected residuals of the left total knee 
replacement is not shown to be productive of more than severe 
painful motion or weakness.  

2.  The veteran is not shown to have undergone improvement in 
the service-connected right knee disability as to justify a 
reduction of the assigned 50 percent rating.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the service-connected postoperative 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5055 (2006).  

3.  The reduction of the 50 percent rating for the service-
connected right patella dislocation mediocollateral tear and 
status post high tibial osteotomy is void ab initio.  
38 C.F.R. §§ 3.105, 3.344, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5055, 5261 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties and Disability Ratings

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in April 2002 and February 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior to the 
appealed July and October 2004 rating decisions.  Moreover, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate her claims and assist her in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.	Factual Background

In a March 2001 rating decision, the RO assigned a 100 
percent schedular rating for the period January 31, 2001 to 
February 28, 2002 for the right knee disability based on 
surgical intervention.  The RO then evaluated the service-
connected right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The 30 percent evaluation under 
Diagnostic Code 5055 was resumed beginning on March 1, 2002.  

In a May 2002 rating decision, the RO granted service 
connection for left knee replacement and assigned a 50 
percent evaluation effective on March 29, 2002.  A 100 
percent evaluation was assigned from April 16, 2002 to May 
31, 2003.  A 30 percent evaluation then was assigned 
beginning on June 1, 2003.  

The RO also determined that the service-connected right knee 
disability was more appropriately evaluated as 50 percent 
disabling and assigned this rating effective on March 1, 
2002.  

In an April 2003 rating decision, the RO extended the 
veteran's 100 percent evaluation for the service-connected 
left knee replacement from April 16, 2002 to April 30, 2004.  
A 30 percent evaluation then was assigned beginning on May 1, 
2004.  

In a July 2004 rating decision, the RO increased the 
evaluation of the service-connected left knee replacement to 
60 percent beginning on May 1, 2004.  

In an October 2004 rating decision, the RO reduced the rating 
for the service-connected right knee disability from 50 
percent to 30 percent, beginning on January1, 2005.  

From March 2003 to September 2005, the veteran was seen in 
the VA medical facility for various medical issues including 
treatment for her bilateral knee disability.  

During a March 2003 VA examination, the veteran reported the 
history of treatment for her bilateral knee disabilities.  
She complained of pain all day every day, greater on left 
knee.  Both knees locked and buckled and she wore a brace on 
both knees.  

The veteran was unable to walk more than 5 minutes, run, 
jump, kneel, or squat.  She was unable to sit still for more 
than 15 minutes or stand for more than 15 minutes.  Her knees 
flared periodically with much more significant pain, but she 
had no additional activity restrictions.  

On examination, she used a quad cane for assistance in 
ambulation.  She had surgical scars at the midline and 
anteriomedial aspects of her left knee.  She had range of 
motion 20 to 35 degrees and had lost 20 degrees of extension.  
She had slightly diminished motor strength with no lateral 
motion.  

She had midline, medial, and posterolateral scars on the 
right knee.  She had range of motion 20 to 100 degrees with 
20 degrees lost of extension.  She had full motor strength, 
but displayed some anterior and lateral instability or 
laxity.  

The examiner noted that a January 2003 x-ray study showed a 
bilateral total knee arthroplasty and interval development of 
patella alta on the right side suggesting failure of the 
patellar tendon.  

In January 2004, the veteran underwent left total knee 
revision at the VA medical facility.  Her left knee tibial 
tray and her tibial polyethylene piece were replaced.  The 
examiner noted an extreme amount of fibrotic tissue seen 
within the knee.  

Following large debridement of fibrosis and after the total 
knee revision, the veteran had almost 90 degrees of flexion 
intraoperatively.  Post operatively, the physical therapist 
did not do any range of motion exercises past 60 degrees.  

The veteran was discharged to a rehabilitation facility.  She 
was to bear weight as tolerated.  For the first week 
following the procedure, all weightbearing was to be done in 
a knee immobilizer and the therapist was instructed not to 
passively flex the veteran's knee past 60 degrees.  

After a week, the veteran could perform weightbearing without 
the knee immobilizer and the therapist was instructed to use 
caution in regard to the amount of exertion used to flex the 
knee past 60 degrees.  

In the March 2004 treatment record, the examiner noted the 
veteran was "doing okay" following her left knee revision 
procedure.  Her range of motion in the knee was from 5 to 65 
degrees.  She was instructed to continue with physical 
therapy three to five times a week for six additional weeks.  
She was also prescribed a steroid cream.  

During a May 2004 VA examination, the examiner noted the 
history of the veteran's injuries and corresponding 
treatments.  The veteran reported that she was still 
receiving physical therapy three times a week for range of 
motion and strengthening exercises.  

She complained of constant pain especially with 
weightbearing.  She reported that she used a cane for 
ambulation and other device to help her perform activities of 
daily living.  She could not stoop or bend and her walking 
was very limited.

On examination the examiner noted multiple scars on the 
anterior aspect of both knees.  The joints were stable on 
both sides.  She had range of motion from 0 to 90 degrees in 
the right knee and from 15 to 45 degrees in the left knee.  
There was mild swelling, bilaterally.  

The examiner concluded that the veteran was status post 
multiple surgical procedures on the knees.  The examiner 
noted that the veteran was still undergoing active physical 
therapy and therefore had not reached her maximum medical 
improvement.  The veteran did not experience additional 
limitations due to pain, fatigue, weakness or lack of 
endurance following repetitive use.  

In an October 2004 treatment record, the veteran returned to 
the VA for follow-up regarding severe arthrofibrosis of the 
left knee.  She also complained of more right knee pain and 
additional lost motion in the left knee.

On examination, the veteran ambulated with a four prong cane.  
Range of motion was 10 to 40 degrees in the left knee and 5 
to 85 degrees in the right knee.  The veteran was prescribed 
a new pain medication and advised to return to the clinic in 
four to six weeks for follow-up.

In a January 2005 treatment record, the examiner noted that 
the veteran had bilateral knee replacement surgery and due to 
prosthesis rejection did not have full use (and likely will 
not in future) of the left knee.

From April 2003 to October 2005, the veteran received 
treatment in a private medical facility for various medical 
issues, including treatment for her knee disabilities.  

In a February 2004 private treatment record, the examiner 
noted the veteran's January 2004 total left knee revision.  
The veteran was admitted to a rehabilitation facility for 
continued rehabilitation of her knee.

In a January 2006 VA treatment record, the veteran complained 
of significant problems with left knee range of motion and 
new onset feelings of instability in the right knee.  

On examination, there was no warmth or swelling bilaterally 
in the knees.  Testing revealed range of motion from between 
20 to 60 degrees in the left knee and from 5 to 90 degrees in 
the right knee.  There was mild varus laxity, bilaterally.  
The examiner concluded the veteran had poor left knee range 
of motion and bilateral quad weakness.  The veteran was 
instructed to seek rehabilitation for bilateral quad 
strengthening.  

During a June 2006 VA examination, the veteran reported that 
she had pain all day every day in the right knee.  She 
complained that the knee would swell, buckle, and grind.  Se 
denied any locking or popping of the knee.  She did wear a 
brace for support and used a four-point quad cane for 
ambulation.  Pain medication provided relief.  She was unable 
to walk more than 30 minutes, kneel, bend, or squat.  

She complained of pain in the left knee with prolonged 
weightbearing.  She reported that the knee swelled, locked, 
and buckled.  The knee did not pop or grind.  She did not 
wear a brace for support on the left knee.  She used a cane 
for ambulation.  Pain medication provided relief.  

On examination, the examiner noted surgical scars on the 
midline, medial, and lateral surfaces of the right knee.  She 
had extension to 25 degrees ad flexion to 90 degrees with 
full motor strength in flexion.  She had pain and significant 
crepitus throughout range of motion testing, as well as both 
anterior and medial instability.  She had no additional 
limitations due to repetitive use. 

The examiner noted surgical scars on the midline, medial, and 
anterior aspects of the left knee.  She had extension to 15 
degrees and flexion to 50 degrees with pain throughout the 
range of motion.  

She had full motor strength and no instability, tenderness, 
warmth, or crepitus.  She had no additional limitations due 
to repetitive use.  The examiner concluded that the veteran 
was status post right and left knee total knee arthroplasty.  

In a September 2005 rating action, the RO granted the veteran 
a total rating based on individual unemployability due to 
service-connected disability, effective on May 1, 2004.  



III.	Left Knee Disability

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).  

Under Diagnostic Code 5055, a 30 percent evaluation is 
assigned as a minimum rating for prosthetic replacement of 
the knee joint.  

For prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5262 or 5262.  

A 60 percent evaluation is assigned for prosthetic 
replacement of the knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for 1 year following 
implantation of the prosthesis.  

The Board observes that the veteran underwent a revision of 
the total replacement of the left knee in January 2004.  
Given that this procedure was only a revision, the Board 
finds no basis for the assignment of a higher rating under 
the provisions of Diagnostic Code 5055.  

It is pertinent to note in this regard that the RO did assign 
a total rating based on individual unemployability due to 
service-connected disability effective on May 1, 2004.  

As the service-connected left knee disability is shown to be 
productive of no more than severe impairment as addressed by 
the provisions of Diagnostic Code 5055, an evaluation in 
excess of 60 percent is not warranted.  



IV.	Right knee disability

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination. 
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

This regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).  

In the present case, based on the results of an April 2002 VA 
examination, the RO determined that the veteran's service-
connected right knee disability was more appropriately 
evaluated as 50 percent disabling under Diagnostic Code 5261 
and assigned this rating effective March 1, 2002.  

Subsequently, during a March 2003 VA examination, the veteran 
reported that she had pain, all day, every day, left greater 
than right.  She complained that both knees locked and 
buckled, left greater than right.  She wore a brace on both 
knees.  The knees flared periodically with significant pain, 
but she had no additional activity restrictions as a result.  

On examination, the examiner noted the surgical scars on both 
knees.  She had range of motion from 20 to 100 degrees in the 
right knee.  The examiner noted she had lost 20 degrees of 
extension.  She had good motor strength.  She had some 
anterior and lateral instability or laxity.  

During a May 2004 VA examination, the veteran reported the 
history of injury and treatment for her bilateral knee 
disabilities.  She complained of constant pain, especially 
with weightbearing.  She used a cane for ambulation and other 
device to assist with activities of daily living.  

On examination, range of motion in the right knee was from 0 
to 90 degrees.  The joint was stable.  The examiner noted 
mild swelling.  There was no additional limitation due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  

Based upon this evidence, the RO, in a July 2004 rating 
action, proposed reducing the evaluation for the veteran's 
right knee disability to 30 percent.  

In a letter issued in the same month, the RO notified the 
veteran of the proposed reduction, informed her of her right 
to submit evidence and appear for a personal hearing, and 
allowed her a period of 60 days required under 38 C.F.R. § 
3.105(e).  

Subsequently, in an October 2004 rating decision, the RO 
reduced the evaluation for right knee disability to 30 
percent, effective on January 1, 2005.  

The RO has evaluated the service-connected right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2006).  A 50 percent rating was assigned under the 
provisions of Diagnostic Code 5261 based on limited extension 
of the knee.  

Under Diagnostic Code 5055, a 30 percent evaluation is 
assigned as a minimum rating for prosthetic replacement of 
the knee joint.  

For prosthetic replacement of the knee joint with 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5262 or 5262.  

A 60 percent evaluation is assigned for prosthetic 
replacement of the knee joint with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

A 100 percent evaluation is assigned for prosthetic 
replacement of the knee joint for 1 year following 
implantation of the prosthesis.  

The Board has compared the VA examination reports noted above 
and finds that the medical record does not reflect a 
improvement in the service-connected right knee disability to 
have warranted the reduction from 50 percent to 30 percent.  

The Board notes in this regard that the veteran complained of 
constant pain in the knees.  Additionally, the Board notes 
that the veteran was still receiving formal physical therapy 
for range of motion and strengthening exercises three times a 
week or more.  

Overall, the evidence upon which the reduction in the 
veteran's evaluation for the service-connected right knee 
disability from 50 percent to 30 percent did not support such 
action based on improvement in the service-connected right 
knee disability.  

Accordingly, that reduction was not proper, and it is void ab 
initio.   



ORDER

An increased evaluation in excess of 60 percent for the 
service-connected postoperative residuals of a left total 
knee replacement is denied.  

The 50 percent rating for the service-connected right patella 
dislocation mediocollateral tear and status post high tibial 
osteotomy is restored, effective on January 1, 2005.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


